Exhibit 10.6

[Execution Version]

AMENDMENT NO. 5

TO

TERM LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 5 TO TERM LOAN AND SECURITY AGREEMENT (this “Fifth
Amendment”), dated effective as of September 26, 2018, is entered into among
SAExploration Holdings, Inc., a Delaware corporation (“Borrower”), SAExploration
Acquisitions (U.S.), LLC, a Delaware limited liability company (the “New
Guarantor”), the other Guarantors party hereto, the Lenders party hereto (the
“Lenders”), and Delaware Trust Company, as Administrative Agent and Collateral
Agent (in such capacities, the “Agent”), and amends the Term Loan and Security
Agreement dated as of June 29, 2016 (as amended by Amendment No. 1, dated as of
October 24, 2016, Amendment No. 2, dated as of September 8, 2017, Amendment
No. 3, dated as of February 28, 2018, and Amendment No. 4, dated as of July 25,
2018, as so amended, and as further amended, restated, modified or supplemented
from time to time, the “Term Loan Agreement”), entered into among the Borrower,
Guarantors, Lenders party thereto, and the Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Term Loan Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders agree to amend the Term
Loan Agreement to effect the changes described below in Section 1;

WHEREAS, each Lender party hereto (which collectively constitute the Required
Lenders) desires to amend the Term Loan Agreement to effect the changes and
other provisions described below, in each case, on the terms and conditions
described herein;

WHEREAS, the New Guarantor constitutes an Excluded Subsidiary that, upon payment
of the Closing Date Acquisition Obligations in full in cash on the date hereof,
desires to become a Guarantor and a Loan Party; and

WHEREAS, Section 15.1 of the Term Loan Agreement provides that the Term Loan
Agreement may be amended, modified and waived from time to time in accordance
with the terms thereof.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

1. Amendments.

(a) Schedule 1.1 of the Term Loan Agreement is hereby amended by adding the
following defined terms in correct alphabetical order:

“Existing Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement, dated as of June 29, 2016, by and among the Revolving
Loan Lender, the Existing Notes Trustee and Existing Noteholder Collateral Agent
and the Agent, and, on or before the Second Advance Date and the New Senior
Notes Trustee, and acknowledged and consented to by the Loan Parties, as
amended, restated and/or otherwise modified to the extent permitted by the
Required Lenders (or such other percentage of Lenders required under
Section 15.1 hereof).



--------------------------------------------------------------------------------

“Existing Interlender Agreement” that certain Amended and Restated Interlender
Agreement dated as of December 11, 2017, by and among Cantor Fitzgerald
Securities (as successor in interest to Wells Fargo Bank, National Association),
as mortgagee with respect to the First Mortgage, Delaware Trust Company, as
mortgagee and trustee with respect to the Second Mortgage, Wilmington Savings
Fund Society, FSB, as mortgagee and trustee with respect to the Third Mortgage
and Wilmington Savings Fund Society, FSB, as mortgagee and trustee with respect
to the Fourth Mortgage, as amended, restated and/or otherwise modified to the
extent permitted by the Required Lenders (or such other percentage of Lenders
required under Section 15.1 hereof) (capitalized terms used but not otherwise
defined in this definition shall have the same meaning as they are given in the
Existing Interlender Agreement).

“Fifth Amendment” means Amendment No. 5 to the Term Loan and Security Agreement,
dated as of the Fifth Amendment Effective Date, among the Borrower, the
Guarantors party thereto, the Lenders party thereto, and the Agent.

“Fifth Amendment Effective Date” means September 26, 2018, subject to the
satisfaction of the conditions to effectiveness set forth in paragraph 2 of the
Fifth Amendment.

“Intercompany Subordination Agreement” means (i) from the Fifth Amendment
Effective Date until the New Senior Notes Indenture is discharged in accordance
with Article 10 of the New Senior Notes Indenture, the New Senior Notes
Indenture is satisfied and discharged on the stated maturity date under the New
Senior Notes Indenture, the redemption or repurchase of the New Senior Notes in
full at any time after the Fifth Amendment Effective Date (by tender offer or
otherwise) or the New Senior Notes Indenture is otherwise discharged in
accordance with the terms thereof, and, in each case, the Amended Intercompany
Subordination Agreement is terminated by the parties thereto, (x) the New
Intercompany Subordination Agreement and (y) the Amended Intercompany
Subordination Agreement and (ii) upon discharge of the New Senior Notes
Indenture in accordance with Article 10 of the New Senior Notes Indenture, the
satisfaction and discharge of the New Senior Notes on the stated maturity date
under the New Senior Notes Indenture, the redemption or repurchase of the New
Senior Notes in full at any time after the Fifth Amendment Effective Date (by
tender offer or otherwise) or such other discharge of the New Senior Notes
Indenture in accordance with the terms thereof and, in each case, the
termination of the Amended Intercompany Subordination Agreement by the parties
thereto, the New Intercompany Subordination Agreement.

“Interlender Agreement” means (i) from the Fifth Amendment Effective Date until
the New Senior Notes Indenture is discharged in accordance with Article 10 of
the New Senior Notes Indenture, the New Senior Notes are satisfied and
discharged on the stated maturity date under the New Senior Notes Indenture, the
redemption or repurchase of the New Senior Notes in full at any time after the
Fifth Amendment Effective Date (by tender offer or otherwise) or the New Senior
Notes Indenture is otherwise discharged in accordance with the terms thereof,
and, in each case, the Existing Interlender Agreement is terminated by the
parties thereto, (x) the New Interlender Agreement and (y) the Existing
Interlender Agreement and (ii) upon discharge of the New Senior Notes Indenture
in accordance with Article 10 of the New Senior Notes Indenture, the
satisfaction

 

2



--------------------------------------------------------------------------------

and discharge of the New Senior Notes on the stated maturity date under the New
Senior Notes Indenture, the redemption or repurchase of the New Senior Notes in
full at any time after the Fifth Amendment Effective Date (by tender offer or
otherwise) or such other discharge of the New Senior Notes Indenture in
accordance with the terms thereof, and, in each case, the termination of the
Existing Interlender Agreement by the parties thereto, the New Interlender
Agreement.

“Lender Affiliate” shall mean (a) any other Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course and is administered, advised
or managed by (i) any Lender or Affiliate thereof, or (ii) an entity or
Affiliate of an entity that administers, advises or manages any Lender or
Affiliate thereof, and (b) any fund or investment vehicle that is managed by the
same entity that manages a Person (other than a natural person) identified as a
Lender on the signature pages to this Agreement as of the date hereof.

“New Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement with respect to the Intercompany Subordinated Note and
any other debt between or among any one or more of the Loan Parties and any of
their Subsidiaries, dated as of the Fifth Amendment Effective Date, executed and
delivered by each Loan Party, each of their Subsidiaries, the ABL Agent (as
defined in the New Intercreditor Agreement), the Agent, and the Convertible
Notes Trustee, as amended, restated and/or otherwise modified to the extent
permitted by the Agent and the Required Lenders (or such other percentage of
Lenders required under Section 15.1 hereof).

“New Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of the Fifth Amendment Effective Date, by and among the ABL Agent (as defined
therein), the Agent, and the Convertible Notes Trustee, and acknowledged and
consented to by the Loan Parties, as amended, restated and/or otherwise modified
to the extent permitted by the Agent and the Required Lenders (or such other
percentage of Lenders required under Section 15.1 hereof).

“New Interlender Agreement” means that certain Interlender Agreement, dated as
of the Fifth Amendment Effective Date, by and among the ABL Agent (as defined in
the New Intercreditor Agreement), the Agent and the Convertible Notes Trustee,
as amended, restated and/or otherwise modified to the extent permitted by the
Agent and the Required Lenders (or such other percentage of Lenders required
under Section 15.1 hereof).

“RSA” means that certain Restructuring Support Agreement dated as of
December 19, 2017, among the Borrower, the Guarantors and the other Persons
party thereto, pursuant to which SAExploration Inc., has agreed to enter into
certain transactions, including the exchange of certain Indebtedness of the
Borrower for Equity Interests issued by the Borrower, as in effect on the Fifth
Amendment Effective Date.

“Specified Lenders” means Highbridge Capital Management, LLC, Wbox 2015-7 Ltd.,
BlueMountain Credit Alternatives Master Fund L.P., BlueMountain Montenvers
Master Fund SCA SICAV-SIF, BlueMountain Kicking Horse Fund L.P., BlueMountain
Guadalupe Peak Fund L.P., BlueMountain Summit Trading L.P., and any Affiliate
and any Lender Affiliate of any of the foregoing.

 

3



--------------------------------------------------------------------------------

(b) The definition of “Affiliate” in Schedule 1.1. of the Term Loan Agreement is
hereby amended and restated in its entirety as follows:

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 7.12: (a) any Person which owns
directly or indirectly 20% or more of the Stock having ordinary voting power for
the election of the Board of Directors or 20% or more of the partnership or
other ownership interests of any other Person (other than as a limited partner
of such Person) shall be deemed an Affiliate of such other Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person; provided, further, that no
Specified Lender or any Affiliate or Lender Affiliate of any Specified Lender
shall be deemed to be an Affiliate of any Loan Party hereunder.”

(c) The definition of “Alaska Tax Credits” in Schedule 1.1 of the Term Loan
Agreement is hereby amended and restated in its entirety as follows:

“Alaska Tax Credits” means any incentive tax credit, refund or refund claim
relating to oil and gas exploration or production activities in the state of
Alaska, including without limitation, Alaska Oil and Gas Production Tax Credits,
any credit application therefor, any credit certificate related thereto and the
proceeds of any of the foregoing.

(d) The definition of “Amended Intercompany Subordination Agreement” is hereby
amended and restated in its entirety as follows:

“Amended Intercompany Subordination Agreement” means that certain Amended and
Restated Intercompany Subordination Agreement with respect to the Intercompany
Subordinated Note and any other debt between or among any one or more of the
Loan Parties and any of their Subsidiaries, dated as June 29, 2016, executed and
delivered by each Loan Party, each of their Subsidiaries, the Existing Notes
Trustee, the Revolving Loan Lender, the Agent, and the New Senior Notes Trustee,
the form and substance of which is reasonably satisfactory to the Required
Lenders.

(e) The definition of “Convertible Notes” in Schedule 1.1 of the Term Loan
Agreement shall be amended by replacing the words “not to exceed $50,000,000.00”
with “not to exceed $60,000,000.00.”

(f) The definition of “Convertible Note Documents” in Schedule 1.1 of the Term
Loan Agreement shall be amended by deleting therefrom the words “, in form and
substance reasonably satisfactory to the Required Lenders.”

(g) The definition of “Excluded Subsidiary” in Schedule 1.1 of the Term Loan
Agreement is hereby amended by inserting the following after the words “the
Fourth Amendment Effective Date”:

 

4



--------------------------------------------------------------------------------

“; provided further that, upon payment in full in cash of the Closing Date
Acquisition Obligations (other than any un-asserted contingent indemnification
obligations), (x) there shall be no Excluded Subsidiaries permitted hereunder
and (y) any and all Excluded Subsidiaries shall automatically be deemed to be
Guarantors and Loan Parties hereunder and under all other Loan Documents for all
purposes (without any further action of any party hereto other than to attach
the signature page of the Excluded Subsidiaries to the Fifth Amendment as
Guarantors and/or Loan Parties), including without limitation, for all purposes
under Articles 3 and 18 hereof and shall be deemed to have executed the Guaranty
Supplement as of such date.”

(h) The definition of “Guarantors” in Schedule 1.1 of the Term Loan Agreement is
hereby amended and restated in its entirety as follows:

“Guarantors” means SAExploration, Inc., SAExploration Sub, Inc., NES, LLC,
SAExploration Seismic Services (US), LLC, SAExploration Acquisitions (U.S.), LLC
(subject to Section 18.1 hereof), and any Additional Guarantors, and each of
them is a “Guarantor”.

(i) The definition of “Intercompany Canadian Note” in Schedule 1.1 of the Term
Loan Agreement is hereby amended and restated in its entirety as follows:

“Intercompany Canadian Note” means the Amended and Restated Promissory Note
dated as of the Fifth Amendment Effective Date, issued by SAExploration (Canada)
Ltd. to SAExploration, Inc. in the original principal amount of U.S.
$50,000,000, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

(j) The definition of “Intercompany Subordinated Note” in Schedule 1.1 of the
Term Loan Agreement is hereby amended and restated in its entirety as follows:

“Intercompany Subordinated Note” means the Fourth Amended and Restated Global
Intercompany Note dated as of the Fifth Amendment Effective Date, issued by the
Loan Parties and each of their direct Subsidiaries, evidencing the intercompany
Indebtedness among them from time to time and at any time outstanding, as the
same may be amended, restated, supplemented or otherwise modified from time to
time

(k) The definition of “Intercreditor Agreement” in Schedule 1.1 of the Term Loan
Agreement is hereby amended and restated in its entirety as follows:

“Intercreditor Agreement” means (i) from the Fifth Amendment Effective Date
until the New Senior Notes Indenture is discharged in accordance with Article 10
of the New Senior Notes Indenture, the New Senior Notes Indenture is satisfied
and discharged on the stated maturity date under the New Senior Notes Indenture,
the redemption or repurchase of the New Senior Notes in full at any time after
the Fifth Amendment Effective Date (by tender offer or otherwise) or the New
Senior Notes Indenture is otherwise discharged in accordance with the terms
thereof, and, in each case, the Existing Intercreditor Agreement is terminated
by the parties thereto, (x) the New Intercreditor Agreement and (y) the Existing
Intercreditor Agreement and (ii) upon discharge of the New Senior Notes
Indenture in accordance with Article 10 of the New Senior Notes Indenture, the
satisfaction and discharge of the New Senior Notes on the stated maturity date
under the New

 

5



--------------------------------------------------------------------------------

Senior Notes Indenture, the redemption or repurchase of the New Senior Notes in
full at any time after the Fifth Amendment Effective Date (by tender offer or
otherwise) or such other discharge of the New Senior Notes Indenture in
accordance with the terms thereof, and, in each case, the termination of the
Existing Intercreditor Agreement by the parties thereto, the New Intercreditor
Agreement.

(l) The definition of “Loan Documents” in Schedule 1.1. of the Term Loan
Agreement is hereby amended and restated in its entirety as follows:

“Loan Documents” means this Agreement, the Intercreditor Agreement, the
Intercompany Subordination Agreement, the Interlender Agreement, any collateral
or security documents executed in connection herewith, any documents executed in
accordance with the second sentence of Section 6.18 hereof, and any Notes
executed by Borrower in connection with this Agreement and payable to the
Lenders, and any other instrument or agreement entered into, now or in the
future, by any Loan Party or any of its Subsidiaries and the Lenders or the
Agent in connection with this Agreement.

(m) Clause (j) of the definition of “Permitted Dispositions” in Schedule 1.1 of
the Term Loan Agreement is hereby amended and restated in its entirety as
follows:

(j) sales, assignments, or the dispositions of assets so long as the Net
Proceeds from such sales, assignments or dispositions are offered for prepayment
(and, applied to the Obligations, unless a Lender elects not to accept such
offer) or reinvested, in each case, in accordance with Section 2.5(c) hereof;
and

(n) The definition of “Permitted Holder” in Schedule 1.1 of the Term Loan
Agreement is hereby amended and restated in its entirety as follows:

“Permitted Holder” means any of (i) each Supporting Holder (as defined in the
RSA), (ii) Highbridge Capital Management, LLC and (iii) any Related Party and/or
Lender Affiliate of the entities listed in clauses (i) and/or (ii) of this
definition.

(o) Clause (r) of the definition of “Permitted Indebtedness” in Schedule 1.1 of
the Term Loan Agreement is hereby amended and restated in its entirety as
follows:

“(r) Indebtedness outstanding under the New Senior Notes Indenture provided that
(i) the principal amount of such Indebtedness shall not exceed $7,000,000 at any
time and (ii) such amount shall be permanently reduced by any principal
payments, purchases or redemptions after the date hereof;”

(p) Clause (t) of the definition of “Permitted Indebtedness” in Schedule 1.1 of
the Term Loan Agreement is hereby amended and restated in its entirety as
follows:

“(t) Indebtedness evidenced by the Convertible Notes, provided that the
Convertible Notes are subject to the New Intercreditor Agreement.”

 

6



--------------------------------------------------------------------------------

(q) The definition of “Permitted Liens” in Schedule 1.1 of the Term Loan
Agreement shall be amended by deleting the word “and” after clause (u),
replacing the “.” with “; and” after clause (v) and inserting the following as
clause (w): “(w) Liens on the assets described on Schedule P-3 attached hereto
solely to the extent securing the obligations of the Borrower or any Loan Party
to perform its obligations under that certain Purchase Agreement by and between
Fairfield Industries Incorporated d/b/a FairfieldNodal and SAExploration
Acquisitions (U.S.), LLC (as successor in interest to Geokinetics Inc. and
Geokinetics USA, Inc.) dated April 6, 2018 (as in effect on the Fifth Amendment
Effective Date), which obligations include the completion of certain surveys and
the provision of certain indemnities (and, in any event, do not constitute
obligations with respect to borrowed money).”

(r) Section “d. Construction” in Schedule 1.1 of the Term Loan Agreement is
hereby amended by inserting the following at the end of the sixth sentence
before the “.”:

“and any reference to “in cash” shall include payment in immediately available
funds”

(s) Section 2.5(c) of the Term Loan Agreement is hereby amended and restated in
its entirety as follows:

“(c) Asset Dispositions; Events of Loss. Subject to the Intercreditor Agreement
and Section 2.5(g)(ii), if a Loan Party or any Subsidiary of a Loan Party (other
than any Excluded Subsidiary) shall at any time or from time to time:

(i) make a Disposition; or

(ii) suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by the Loan Parties in
connection with such Disposition or Event of Loss and all other Dispositions and
Events of Loss occurring during such fiscal year exceeds $250,000, then
(A) Borrower shall promptly notify the Agent of such Disposition or Event of
Loss (including the amount of the estimated Net Proceeds to be received by a
Loan Party and/or such Subsidiary (other than any Excluded Subsidiary) in
respect thereof) and (B) promptly following receipt by a Loan Party and/or such
Subsidiary (other than any Excluded Subsidiary) of the Net Proceeds of such
Disposition or Event of Loss, Borrower shall deliver, or cause to be delivered,
an amount equal to such excess Net Proceeds to the Agent for distribution to the
Lenders as a prepayment of the Advances, together with, in the case of Advances
(other than Residual Loans), the Applicable Premium, which prepayment shall be
applied in accordance with Section 2.5(g) hereof. If a Lender elects not to
receive some or all Net Proceeds that would otherwise be distributed to such
Lender, except as provided in this Section 2.5(c) or as otherwise permitted
under the Convertible Notes Indenture, the Loan Parties shall use such Net
Proceeds (which such Lender has elected not to accept) to make a prepayment of
the Convertible Note Obligations to the “Obligations” as defined in the
Convertible Notes Indenture (unless the holders of the Convertible Notes reject
such payment). Notwithstanding the foregoing and provided no Event of Default
has occurred and is continuing, such prepayment shall not be required to the
extent a Loan Party or such Subsidiary reinvests such excess Net Proceeds of
such Disposition or Event of Loss in capital assets then used or usable in the
business of Borrower or such Subsidiary or to repair or replace the property
subject to such Event of Loss, within one hundred eighty (180) days after the
date of such Disposition or Event of Loss.”

 

7



--------------------------------------------------------------------------------

(t) Section 6.12(e) of the Term Loan Agreement is hereby amended and restated in
its entirety as follows:

“Commercial Tort Claims. If the Loan Parties (or any of them) obtain or
otherwise incur Commercial Tort Claims having a value, or involving an asserted
claim, in the amount of $250,000 or more in the aggregate for all Commercial
Tort Claims, then the applicable Loan Party or Loan Parties shall promptly (and
in any event within three (3) Business Days of obtaining such Commercial Tort
Claim), notify the Agent upon incurring or otherwise obtaining such Commercial
Tort Claims and, promptly (and in any event within five (5) Business Days) after
obtaining or incurring such Commercial Tort Claim, amend Schedule 5.6(d) to the
Information Certificate to describe such Commercial Tort Claims in a manner that
reasonably identifies such Commercial Tort Claims and which is otherwise
reasonably satisfactory to the Required Lenders, and hereby authorizes the
filing of additional financing statements or amendments to existing financing
statements describing such Commercial Tort Claims, and agrees to do such other
acts or things deemed necessary or desirable by the Agent (at the written
direction of the Required Lenders) to give the Agent for the benefit of the
Secured Parties a perfected security interest in any such Commercial Tort
Claim(s) with such priority as provided by the Intercreditor Agreement, which
Commercial Tort Claim(s) shall not be subject to any other Liens other than
Permitted Liens.”

(u) Section 6.12(g)(i) of the Term Loan Agreement is hereby amended and restated
in its entirety as follows:

“Within forty five (45) days after the end of each calendar year (or more
frequently upon the request of the Agent (at the written direction of the
Required Lenders)), in order to facilitate filings with the PTO and the United
States Copyright Office, each Loan Party shall execute and deliver to the Agent
one or more Copyright security agreements (if such Loan Party owns any
Copyrights and to the extent that any such Copyrights are not already subject to
a duly recorded Copyright security agreement) and/or Patent and Trademark
security agreements (if such Loan Party owns any Patents or Trademarks and to
the extent that such Patent and Trademarks are not already subject to a duly
recorded Patent and Trademark security agreement), in each case, in form and
substance reasonably satisfactory to Required Lenders, to further evidence the
Agent’s Lien on such Loan Party’s Patents, Trademarks, or Copyrights (if any),
and the General Intangibles of such Loan Party relating thereto or represented
thereby arising, developed and/or acquired during such calendar year (or such
shorter period of time since the most recent Copyright security agreements,
Trademark security agreements and Patent security agreements were executed and
recorded) just ended;”

(v) Section 6.18 of the Term Loan Agreement shall be amended and restated in its
entirety as follows:

 

8



--------------------------------------------------------------------------------

“Excluded Subsidiaries. Within thirty (30) days after the Fifth Amendment
Effective Date, the Borrower shall cause SAExploration Acquisitions (U.S.), LLC,
a Delaware limited liability company, and each Subsidiary thereof to merge into
the Borrower or another Loan Party with the Borrower or such other Loan Party
being the surviving entity with respect to such merger. Subject to Section 6.17
hereof, the Borrower shall take all steps necessary to perfect the Liens in all
assets of SAExploration Acquisitions (U.S.), LLC, a Delaware limited liability
company, and each Subsidiary thereof promptly after such merger is consummated
to the extent that the Borrower would have been required to perfect Liens in
such assets if such assets were the Borrower’s assets immediately prior to such
merger.”

(w) Section 7.3(d) of the Term Loan Agreement shall be amended and restated in
its entirety as follows:

“Form or acquire any (i) direct Subsidiary, (ii) indirect Subsidiary in the
United States, or (iii) indirect Subsidiary in a Foreign Jurisdiction unless
(x) in the case of the formation or acquisition of Domestic Subsidiaries of the
Loan Parties, (1) Loan Parties provide the Agent with written notice of the
formation or acquisition of each Domestic Subsidiary within ten (10) days after
such formation or acquisition and provide the Agent with copies of all
organizational and formation documents related thereto as the Agent or the
Required Lenders may request in its Permitted Discretion, (2) in the case of any
acquisition, any such acquisition is otherwise permitted hereunder, including
without limitation Section 7.11 and (3) in the case of the formation or
acquisition of any Domestic Subsidiaries, the Borrower complies with
Section 18.6 in regards to such new Subsidiary and (y) in the case of the
formation or acquisition of any Subsidiary that is a controlled foreign
corporation within the meaning of Section 957 of the IRC) or any Foreign
Subsidiary Holding Company, within forty five (45) days after such Subsidiary is
formed or acquired, the applicable Loan Party shall have pledged (in a manner
satisfactory to Required Lenders) 65% of the Equity Interest issued by such
Subsidiary to the Agent for the benefit of the Secured Parties to secure the
Obligations.”

(x) Section 7.5 of the Term Loan Agreement is hereby amended and restated in its
entirety as follows:

“Change of Name. Except upon ten (10) days’ prior written notice to the Agent
and prior delivery to the Agent of all additional financing statements (which
the Borrower shall promptly file or record in all appropriate filing and/or
recording offices), if any, necessary to maintain the validity, perfection and
priority of the security interests provided for herein and such other documents
as reasonably requested by the Agent or the Required Lenders, change the name,
organizational identification number, state of organization, organizational
identity or “location” for purposes of Section 9-307 of the Code of any Loan
Party, or, except upon ten (10) days’ prior written notice to the Agent, change
the name, organizational identification number, state of organization,
organizational identity or “location” for purposes of Section 9-307 of the Code
of any Loan Party’s Subsidiaries.”

(y) Section 7.7(a) of the Term Loan Agreement is hereby amended and restated in
its entirety as follows:

 

9



--------------------------------------------------------------------------------

“(a) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or any of its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Indebtedness owing
to a Loan Party; provided, that no Event of Default has occurred and is
occurring, or would occur after giving effect to such payment and to the extent
permitted under the Intercompany Subordination Agreement, if applicable,
(C) payments under or on account of the Convertible Notes, the New Senior Notes
and the Revolving Credit Agreement permitted by Section 7.7(d), (D) (i)
discharge of the New Senior Notes at any time after the Fifth Amendment
Effective Date, (ii) satisfaction, discharge and/or redemption of the New Senior
Notes on the stated maturity date under the New Senior Notes Indenture and/or
(iii) the repurchase of the New Senior Notes pursuant to a tender offer or
otherwise, and (E) the obligations under the Revolving Credit Documents; ”

(z) Section 7.7(d) of the Term Loan Agreement is hereby amended and restated in
its entirety as follows:

“(d) make any payments on the obligations under the Revolving Credit Documents,
the New Senior Notes Documents or Convertible Notes Documents other than (i) (A)
in the case of the Revolving Credit Documents, payments of fees, expenses,
indemnities, regularly scheduled interest or any “Additional Interest” due
thereunder to the extent permitted by the Intercreditor Agreement, (B) in the
case of the Convertible Notes, payments of regularly scheduled interest or any
“Additional Interest” due thereunder to the extent permitted by the New
Intercreditor Agreement, (C) in the case of the New Senior Notes, payments of
regularly scheduled interest or any “Additional Interest” due thereunder to the
extent permitted by the Existing Intercreditor Agreement and (D) in the case of
the Convertible Notes, any conversion of the Convertible Notes to Equity
Interests issued by the issuer of the Convertible Notes, (ii) (A) in the case of
the Revolving Credit Documents, any mandatory prepayments under the Revolving
Credit Agreement permitted by the Intercreditor Agreement and (B) in the case of
the Convertible Notes Documents, any mandatory prepayments under the Convertible
Note Documents permitted by the New Intercreditor Agreement; in each case;
provided that, in the case of clause (ii)(B) of this Section 7.7(d), the Lenders
shall have first declined the use of such proceeds for application to the
Advances pursuant to Section 2.5(g)(ii) and (iii) payments permitted under
Section 7.7(a) hereof.”

(aa) Section 7.8(b) of the Term Loan Agreement is hereby amended and restated in
its entirety as follows:

“(b) any Material Contract except (i) in connection with the transactions
contemplated by the Restructuring Support Agreement, (ii) to the extent that
such amendment, modification, or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
the Agent or the Lenders or (iii) to the extent otherwise permitted under this
Section 7.8;

(bb) Section 7.8(e) of the Term Loan Agreement is hereby amended and restated in
its entirety as follows:

“(e) the Convertible Notes Documents, except as permitted by the New
Intercreditor Agreement or if the effect thereof either individually or in the
aggregate, is not materially adverse to the interests of the Secured Parties and
does not alter the payment terms of such Convertible Notes Documents; or”

 

10



--------------------------------------------------------------------------------

(cc) Section 7.8(f) of the Term Loan Agreement is hereby amended and restated in
its entirety as follows:

“(f) the New Senior Notes Documents, except as permitted by the Existing
Intercreditor Agreement or if the effect thereof, either individually or in the
aggregate, is not materially adverse to the interests of the Secured Parties and
does not alter the payment terms of such New Senior Notes Documents.”

(dd) Section 7.18 of the Term Loan Agreement is hereby amended and restated in
its entirety as follows:

“Revolving Credit Documents, Existing Notes Documents, New Senior Notes
Documents and Convertible Notes Documents. With respect to the Revolving Credit
Documents and the Revolving Loan Lender, make any payment or perform any act to
or for the benefit of the Revolving Loan Lender that is prohibited by the terms
of the Intercreditor Agreement. With respect to the Convertible Notes Documents
and the Convertible Notes Noteholders, make any payment or perform any act to or
for the benefit of the Convertible Notes Noteholders that is prohibited by the
terms of the New Intercreditor Agreement. With respect to the New Senior Notes
Documents and the New Senior Noteholders, make any payment or perform any act to
or for the benefit of the New Senior Noteholders, that is prohibited by the
terms of the Existing Intercreditor Agreement.

(ee) Section 18.1 of the Term Loan Agreement is hereby amended and restated in
its entirety as follows:

“Guarantors. Each Guarantor confirms that its guarantee of the Obligations
hereunder is secured by the Collateral pledged by it pursuant to and in
accordance with the Loan Documents delivered by it in connection herewith.
Notwithstanding any other provisions set forth herein, SAExploration
Acquisitions (U.S.), LLC shall not constitute a Guarantor or Loan Party
hereunder (or otherwise be subject to the any of the provisions hereof) unless
and until the Closing Date Acquisition Obligations (other than contingent
indemnification obligations for which no claim has been asserted) have been paid
in full in cash. Immediately upon the payment of the Closing Date Acquisition
Obligations (other than contingent indemnification obligations for which no
claim has been asserted) in full (or the administrative agent under the Closing
Date Loan Agreement confirming the same), SAExploration Acquisitions (U.S.), LLC
shall automatically constitute a Guarantor (and Loan Party) hereunder and under
all other Loan Documents for all purposes and shall be deemed to have executed
the Guaranty Supplement as of such date without any further action required on
the part of any Person other than the attachment of the signature page of
SAExploration Acquisitions (U.S.), LLC to the Fifth Amendment as Guarantor
and/or Loan Party.”

(ff) Section 18.6 of the Term Loan Agreement is hereby amended and restated in
its entirety as follows:

“If any Loan Party creates or acquires a wholly-owned Domestic Subsidiary (other
than a Foreign Subsidiary Holding Company) on or after the Fifth Amendment
Effective Date, within thirty (30) days after such Subsidiary is formed or
acquired, such Loan Party shall cause such Domestic Subsidiary to become a
Guarantor and Loan Party hereunder for all purposes including without limitation
to grant a security interest in substantially all of its property and assets to
Agent

 

11



--------------------------------------------------------------------------------

for the benefit of the Secured Parties to secure the Guaranteed Obligations, by
executing (and/or filing, as applicable) the Guaranty Supplement (hereinafter
defined) and such other security agreements, filings and recordings that are
necessary or that Agent (at the written direction of the Required Lenders) may
require to grant and/or perfect liens in such Subsidiaries’ assets pursuant to
the Guaranty Supplement (subject to the provisions hereof that limit the
obligation of the Loan Parties to perfect Liens in certain types and/or amounts
of the Loan Parties’ assets and/or Collateral). Upon the execution and delivery
to the Agent by any such Person of a guaranty supplement in substantially the
form of Exhibit F hereto (each, a “Guaranty Supplement”), (a) such Person shall
be referred to as an “Additional Guarantor” and shall become and be a Guarantor
hereunder, and each reference in this Guaranty to a “Guarantor” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Loan Party” shall also mean and be a reference to such
Additional Guarantor if it is a Subsidiary of Borrower, and (b) each reference
herein to “this Guaranty,” “hereunder,” “hereof or words of like import
referring to this Guaranty, and each reference in any other Loan Document to the
“Guaranty,” “thereunder,” “thereof,” or words of like import referring to this
Guaranty, shall mean and be a reference to this Guaranty as supplemented by such
Guaranty Supplement. For the avoidance of doubt, in no event shall a Subsidiary
of a Loan Party that is a Foreign Subsidiary or a Foreign Subsidiary Holding
Company (or a Subsidiary of a Foreign Subsidiary or Foreign Subsidiary Holding
Company) be required to join in the Guaranty or become a Guarantor hereunder.”

(gg) Exhibit I shall be amended and restated in its entirety by Exhibit I
attached hereto.

(hh) The Term Loan Agreement is hereby amended by adding Schedule P-3 attached
hereto as Schedule P-3 to the Term Loan Agreement.

2. Conditions to Effectiveness of Amendment. This Fifth Amendment shall become
effective (the “Fifth Amendment Effective Date”) as of the date first set forth
above upon receipt by the Agent of the following:

(a) counterparts of this Fifth Amendment duly executed and delivered by the
Borrower, the Guarantors, the Agent and Required Lenders;

(b) counterparts of the Trademark Security Agreement, dated as of the date
hereof, duly executed and delivered by SAExploration Acquisitions (U.S.), LLC
and Delaware Trust Company, in its capacity as collateral agent for the Secured
Parties under the Term Loan Agreement;

(c) counterparts of the Intercreditor Agreement, dated as of the date hereof,
duly executed and delivered by the Agent, the ABL Agent (as defined therein) and
the Convertible Noteholder Trustee (as defined therein) and duly acknowledged
and agreed by the Loan Parties;

(d) counterparts of the Intercompany Subordination Agreement, dated as of the
date hereof, duly executed and delivered by the Subordinated Creditors (as
defined therein), the ABL Agent (as defined therein), the Agent, and the
Convertible Noteholder Trustee (as defined therein) and duly acknowledged and
agreed by the Loan Parties;

 

12



--------------------------------------------------------------------------------

(e) counterparts of the Interlender Agreement, dated as of the date hereof, duly
executed and delivered by the ABL Mortgagee (as defined therein), the Agent, and
the Convertible Notes Mortgagee (as defined therein);

(f) payment of (i) all reasonable actual costs, out-of-pocket fees and expenses
of the Agent and the Lenders invoiced and owing in connection with this Fifth
Amendment or pursuant to the terms of the Term Loan Agreement (including,
without limitation, attorneys’ fees and expenses) and (ii) an amendment fee in
the amount of $2,500, payable to the Agent for its own account; and

(g) such other documents, instruments and agreements reasonably deemed necessary
or desirable by the Agent or the Required Lenders with respect to the matters
contemplated hereby, including an opinion of counsel to the Loan Parties in form
and substance reasonably acceptable to the Agent and the Required Lenders.

3. Payment of Expenses. The Borrower agrees to reimburse the Agent and the
Lenders party hereto for all of their out-of-pocket costs and reasonable
expenses (including attorneys’ fees) incurred in connection with this Fifth
Amendment and the other transactions contemplated by the Fifth Amendment.

4. Consents. Each of the Lenders party hereto hereby acknowledges and consents
to (x) entry by the Borrower into the Third Amended and Restated Credit and
Security Agreement, dated as of the date hereof, by and among SAExploration,
Inc., the guarantors party thereto, the lenders party thereto and Cantor
Fitzgerald Securities, as administrative agent and collateral agent in
substantially the form attached hereto as Appendix A, (y) the payment in full in
cash of the Closing Date Acquisition Obligations and (z) the entry by the
Borrower and the Loan Parties into the Senior Secured Convertible Notes
Indenture, dated as of the date hereof.

5. Representations and Warranties; Survival. Each Loan Party represents and
warrants to the Agent and each Lender that as of the Fifth Amendment Effective
Date and after giving effect to this Fifth Amendment: (a) each Loan Party party
hereto has the power and authority to execute this Fifth Amendment and to
perform its obligations under this Fifth Amendment and the Loan Documents as
amended hereby, (b) each Loan Party has taken all necessary steps to authorize
the execution, delivery and performance of this Fifth Amendment and the Loan
Documents, as amended hereby, (c) this Fifth Amendment and the Loan Documents as
amended by the Fifth Amendment constitutes the legal, valid and binding
obligation of each Loan Party party thereto, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (d) no Default or Event of Default shall have occurred and be
continuing and (e) all representations and warranties contained in the Loan
Documents and in this Fifth Amendment are true and correct in all material
respects with the same effect as though made on and as of the date hereof
(except to the extent such representations and warranties relate to a specified
prior date, then as of such prior date). In addition, each such representation
and warranty shall survive the execution and delivery of this Fifth Amendment,
and no investigation by the Agent or any Lender shall affect the representations
and warranties or the right of the Agent or any Lender to rely upon them.

 

13



--------------------------------------------------------------------------------

6. Reference to and Effect on the Agreement. On and after the Fifth Amendment
Effective Date, each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Agreement, and
each reference in each of the Loan Documents to “the Agreement,” “thereunder,”
“thereof” or words of like import referring to the Agreement, shall mean and be
a reference to the Term Loan Agreement, as amended by this Fifth Amendment. The
Term Loan Agreement and each of the other Loan Documents, except as specifically
amended by this Fifth Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. This Fifth
Amendment shall constitute a Loan Document. Without limiting the generality of
the foregoing, the Borrower and the Guarantors hereby acknowledge and confirm
that all obligations, liabilities and indebtedness of the Loan Parties under the
Loan Documents constitute “Obligations” under and as defined in the Term Loan
Agreement and are secured by and entitled to the benefits of the Term Loan
Agreement and the other Loan Documents and the Loan Parties hereby ratify and
confirm the grant of the liens and security interests in the Collateral in favor
of the Agent, for the benefit of itself and the Lenders, pursuant to the Term
Loan Agreement and the other Loan Documents, as security for the Obligations.
The execution, delivery and effectiveness of this Fifth Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

7. Confirmation of Compliance with Section 15.1 of the Agreement. The Borrower
and the Lenders party hereto hereby confirm that all of the actions required to
be taken by the Lenders and Borrower pursuant to Section 15.1 of the Agreement
have been taken in accordance with the provisions of such Section.

8. Execution in Counterparts. This Fifth Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Fifth Amendment by telecopier
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Fifth Amendment.

9. Direction. Each of the Lenders party hereto (which collectively constitute
the Required Lenders) hereby (i) authorizes and directs the Agent to execute and
deliver this Fifth Amendment, and (ii) acknowledges and agrees that (w) the
foregoing directed action constitutes a direction from the Required Lenders
under Section 17 of the Term Loan Agreement, (x) Sections 11.3, 17.3, 17.5, and
19.9 of the Term Loan Agreement and all other rights, protections, privileges,
immunities, exculpations, and indemnities afforded to the Agent under the Loan
Documents shall apply to any and all actions taken or not taken by the Agent in
accordance with such direction, (y) the Agent may conclusively rely upon (and
shall be fully protected in relying upon) the Register in determining such
Lender’s ownership of the Advances and unused Commitments on and as of the date
hereof, and (z) the Agent may conclusively rely upon (and shall be fully
protected in relying upon) written confirmation from the Borrower, the
Convertible Notes Trustee, or the agent under the Closing Date Loan Agreement,
or their respective counsel, as applicable, (A) that the New Senior Notes
Indenture has been discharged in accordance with Article 10 of the New Senior
Notes Indenture, the New Senior Notes Indenture has been satisfied and
discharged on the stated maturity date under the New Senior Notes Indenture, the
New Senior Notes has been redeemed or

 

14



--------------------------------------------------------------------------------

repurchased in full (by tender offer or otherwise) or the New Senior Notes
Indenture has been otherwise discharged in accordance with the terms thereof and
(B) that the Closing Date Acquisition Obligations (other than contingent
indemnification obligations for which no claim has been asserted) have been paid
in full in cash. Each undersigned Lender hereby severally represents and
warrants to the Agent that, on and as of the date hereof, it is duly authorized
to enter into this Fifth Amendment.

10. Governing Law. THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Fifth Amendment to be duly executed and delivered as of the date first written
above.

 

BORROWER: SAEXPLORATION HOLDINGS, INC. By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary OTHER LOAN PARTIES: SAEXPLORATION, INC. By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary SAEXPLORATION SUB, INC. By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary NES, LLC By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary SAEXPLORATION SEISMIC SERVICES (US), LLC By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary

[Signature Page to Amendment No. 5 to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

SAEXPLORATION ACQUISITIONS (U.S.), LLC By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary

[Signature Page to Amendment No. 5 to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AND COLLATERAL AGENT:

DELAWARE TRUST COMPANY

 

By:  

/s/ Alan Halpern

  Name: Alan Halpern   Title: Vice President

[Signature Page to Amendment No. 5 to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

THE LENDERS:

WBOX 2015-7 LTD.

 

By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Director

[Signature Page to Amendment No. 5 to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

 

By:  

/s/ David M. O’Mara

Name:   David M. O’Mara Title:   Deputy General Counsel

BLUEMOUNTAIN MONTENVERS MASTER

FUND SCA SICAV-SIF.

By: BlueMountain Capital Management, LLC, its Investment Manager

 

By:  

/s/ David M. O’Mara

Name:   David M. O’Mara Title:   Deputy General Counsel

BLUEMOUNTAIN KICKING HORSE FUND L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

 

By:  

/s/ David M. O’Mara

Name:   David M. O’Mara Title:   Deputy General Counsel

BLUEMOUNTAIN GUADALUPE PEAK FUND L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

 

By:  

/s/ David M. O’Mara

Name:   David M. O’Mara Title:   Deputy General Counsel

BLUEMOUNTAIN SUMMIT TRADING L.P.

 

By:  

/s/ David M. O’Mara

Name:   David M. O’Mara Title:   Deputy General Counsel

[Signature Page to Amendment No. 5 to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT I

Borrower shall satisfy the requirements and/or provide to the Agent each of the
documents, instruments, agreements and information set forth on this Exhibit I,
on or before the date specified for such requirement on this Exhibit or such
later date as may be approved by the Required Lenders in their sole discretion,
each of which shall be completed or provided in form and substance reasonably
satisfactory to the Agent and the Required Lenders:

1. Within five (5) Business Days after the Fifth Amendment Effective Date, the
Agent shall have received (i) evidence that all applicable UCC-3 termination
statements have been filed to terminate any financing statements previously
filed to perfect the Liens securing the Existing Notes and other discharges,
terminations and other recordings have been filed to discharge all
(x) intellectual property recordings securing the Existing Notes and (y) ship
mortgages securing the Existing Notes (if any) and (ii) evidence that all
discharges, terminations and other recordings have been filed to discharge all
(x) intellectual property recordings securing the New Senior Notes and (y) ship
mortgages securing the New Senior Notes (if any).

2. Within forty-five (45) days after the Fifth Amendment Effective Date, the
Loan Parties shall have caused all financing statements filed by Fairfield
Industries Incorporated d/b/a FairfieldNodal against any Loan Party to be
amended such that the description of collateral in each such financing statement
is limited to the ZSystem equipment and software listed below on Schedule P-3
attached hereto.

3. Within seventy-five (75) days after the Fifth Amendment Effective Date, the
Borrower shall have delivered to the Agent fully executed Control Agreements in
regards to each Deposit Account (other than Excluded Accounts) of the Loan
Parties, granting control of such Deposit Accounts to the Agent, in form and
substance satisfactory to the Agent and Required Lenders.

4. Within ten (10) days after the Fifth Amendment Effective Date, the Loan
Parties shall have delivered to the Agent a fully-executed Patent Security
Agreement in regards to Patents owned by SAExploration Acquisitions (U.S.), LLC,
in form and substance satisfactory to the Agent and Required Lenders.



--------------------------------------------------------------------------------

APPENDIX A

Third Amended and Restated Credit and Security Agreement